DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18, 20 of U.S. Patent No. 11,240,067 in view of Petricoin,JR et al US 8,086,368(hereinafter Petricoin).

The claims of the patent does not disclose in response to a failure of control while in the application operation mode of the second device, provide a notification of the failure. Petricoin discloses in response to a failure of control while in the application operation mode of the second device, provide a notification of the failure (Cln4 line42-55,if a problem in a vehicle system or error condition is detected, a warning/error message generated to indicate the problem or error).It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to generate error/failure notification as in Petricoin  to alert  the user to take corrective action.
	Petricoin does not disclose and Rathi discloses set equalization parameters for the in-vehicle apparatus based on the command information from the first data input device ([0026],[0039], describes controlling various settings including equalizer using commands). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to perform setting equalizer using commands as in Rathi to allow the user to set a desired setting values including the equalizer. 

Regarding claim19, the claims of the patent in view of Petricoin discloses a content playback system comprising: the in-vehicle apparatus of claim 1; wherein play back circuitry configured to play back the content data transmitted from the in-vehicle apparatus (Petricoin :Cln3 line44-51). 

Patent No.11,240,067
Application No.17/564,207
Claim1 recites an in vehicle apparatus, comprising: 
a display disposed in a vehicle; a first communication interface that connects to a first data input device over a first communication channel, the first communication channel including a gateway apparatus; 
a second communication interface that connects to a second device over a second communication channel that provides content data of an application installed in the second device to the in-vehicle apparatus from the second device, the first communication channel being different than the second communication channel, and the second communication channel excluding the gateway apparatus, wherein the second device is a smart phone or a mobile music player; 

and circuitry configured to provide, via the first communication channel, command information from the first data input device to control an application operation mode, in response to receiving command information from the first data input device, provide control information over the second communication channel that controls an operation of the application operation mode of the second device for playing the application in the vehicle, 






and display, on the display, information related to the application installed in the second device.
Claim1 recites an in-vehicle apparatus, comprising:
a display disposed in a vehicle;
a first communication interface that connects to a first data input device over a first communication channel, the first 
communication channel including a gateway
apparatus;
a second communication interface that connects to a second device over a second communication channel that provides content data of an application installed in the second device to the in-vehicle apparatus from the second device, the first
communication channel having a different communication protocol than the second
communication channel, and the second communication channel excluding the
gateway apparatus, wherein the second device is a smart phone or a mobile music
player; 
and circuitry configured to provide, via the first communication channel, command information from the first data input device to control an application operation mode, in response to receiving command information from the first data input device, provide control information over the second 
communication channel that controls an
operation of the application operation mode of the second device for playing the
application in the vehicle, set equalization parameters for the in-vehicle apparatus based on the command information from the first data input device, and in response to a failure of control while in the application operation mode of the second device, provide a notification of the failure, and display, on the display, information related to the application installed in the
second device.
Claim2 recites the in-vehicle apparatus according to claim 1, wherein the first communication interface is configured to communicate over a Controller Area Network (CAN).
Claim2 recites he in-vehicle apparatus according to claim 1, wherein the first
communication interface is configured to communicate over a Controller Area Network
(CAN).
Claim3 recites the in-vehicle apparatus according to claim 1, wherein the second communication interface is configured to provide the content data of the application over one of Bluetooth or a Universal Serial Bus (USB).
Claim3 recites the in-vehicle apparatus according to claim 1, wherein the second
communication interface is configured to provide the content data of the application
over one of Bluetooth or a Universal Serial Bus (USB).
Claim4 recites the in-vehicle apparatus according to claim 1, wherein the command information is issued in response to a user input operation.
Claim4 recites the in-vehicle apparatus according to claim 1, wherein the command
information is issued in response to a user input operation.
Claim5 recites the in-vehicle apparatus according to claim 1, wherein the user input operation includes actuation of at least one a button or a dial.
Claim5 recites the in-vehicle apparatus according to claim 4, wherein the user input
operation includes actuation of at least one a button or a dial.
Claim6 recites the in-vehicle apparatus according to claim 1, further comprising the gateway apparatus, wherein the gateway apparatus is configured to receive data in an identifier field and a data field from the first data input device, the data field being in an inclusive range of 0 to 8 bytes, and transmit a packet to the first communication interface, the packet including information in addition to the identifier field and the data field.
Claim6 recites he in-vehicle apparatus according to claim 1, further comprising the
gateway apparatus, wherein the gateway 
apparatus is configured to receive data in
an identifier field and a data field from the first data input device, the data field being
in an inclusive range of 0 to 8 bytes, and transmit a packet to the first communication
interface, the packet including information in addition to the identifier field and the data
field.
Claim7 recites he in-vehicle apparatus according to claim 1, wherein the second communication interface is further configured to receive meta data corresponding to the content data of the application.
Claim7 recites the in-vehicle apparatus according to claim 1, wherein the second
communication interface is further configured to receive meta data corresponding to the content data of the application.
Claim8 recites the in-vehicle apparatus according to claim 7, wherein the meta data being at least one of an image, an icon, and a menu, and the circuitry is further configured to cause the display to display the at least one of the image, the icon and the menu.
Claim8 recites the in-vehicle apparatus according to claim 7, wherein the meta data being at least one of an image, an icon, and a menu, and the circuitry is further configured to cause the display to display the at least one of the image, the icon and the menu.
Claim9 recites the in-vehicle apparatus according to claim 8, wherein the display of the at least one of the image, the icon and the menu being part of a graphical user interface (GUI) to control the application.
Claim9 recites he in-vehicle apparatus according to claim 8, wherein the display of 
the at least one of the image, the icon and the menu being part of a graphical user interface (GUI) to control the application.
Claim10 recites an in-vehicle information processing system, comprising: the in-vehicle apparatus of claim 1; the first data input device; and the second device.
Claim10 recites an in-vehicle information processing system, comprising: the in-vehicle apparatus of claim 1; the first data input device; and the second device.
Claim11 recites a vehicle comprising: the in-vehicle apparatus of claim 1; and the first data input device.
Claim11 recites a vehicle comprising: the in-vehicle apparatus of claim 1; and the first data input device.
Claim12 recites a method for operating an in-vehicle apparatus, comprising: 
providing, via a first communication interface, command information from the first data input device to control an application operation mode, the first communication interface connects to a first data input device over a first communication channel, the first communication channel including a gateway apparatus; 
in response to receiving command information from the first data input device, providing control information over a second communication channel via a second communication interface, the second communication interface connects to a second device over the second communication channel which provides content data of an application installed in the second device to the in-vehicle apparatus from the second device, the first communication channel being different than the second communication channel, and the second communication channel excluding the gateway apparatus, wherein the second device is a smart phone or a mobile music player; 







controlling, with circuitry, an operation of the application operation mode of the second device to play the application in the vehicle, and displaying, on a display disposed in the vehicle, information related to the 
application installed in the second device.
Claim12 recites a method for operating an in-vehicle apparatus, comprising:
providing, via a first communication interface, command information from the
first data input device to control an application operation mode, the first communication interface connects to a first data input device over a first communication channel, the first communication channel including a gateway apparatus;
in response to receiving command information from the first data input device,
providing control information over a second communication channel via a second communication interface, the second communication interface connects to a second device over the second communication channel which provides content data of an application installed in the second device to the in-vehicle apparatus from the second device, the first communication channel having a different communication protocol than the second communication channel, and the second communication channel excluding the gateway apparatus, wherein the second device is a smart phone or a mobile music player; set equalization parameters for the in-vehicle apparatus based on the command information from the first data input device;
in response to a failure of control while in the application operation mode of the
second device, providing a notification of the failure;
controlling, with circuitry, an operation of the application operation mode of the second device to play the application in the vehicle, and displaying, on a display disposed in the vehicle, information related to the application installed in the second device.
Claim13 recites the method according to claim 12, wherein the first communication interface is configured to communicate over a Controller Area Network (CAN).
Claim13 recites the method according to claim 12, wherein the first communication
interface is configured to communicate over a Controller Area Network (CAN).
Claim14 recites the method according to claim 12, wherein the second device provides the content data of the application over one of Bluetooth or a Universal Serial Bus (USB).
Claim14 recites the method according to claim 12, wherein the second device provides
the content data of the application over one of Bluetooth or a Universal Serial Bus (USB).
Claim15 recites the method according to claim 12, wherein the command information is issued in response to a user input operation.
Claim15 recites the method according to claim 12, wherein the command information is issued in response to a user input operation.
Claim16 recites the method according to claim 15, wherein the user input operation includes actuating at least one of a button or a dial.
Claim16 recites the method according to claim 15, wherein the user input operation
includes actuating at least one of a button or a dial.
Claim17 recites he method according to claim 12, further comprising receiving at the gateway apparatus data in an identifier field and a data field from the first data input device, the data field being in an inclusive range of O to 8 bytes, and transmit a packet to the first communication interface, the packet including information in addition to the identifier field and the data field.
Claim17 recites the method according to claim 12, further comprising receiving at
the gateway apparatus data in an identifier field and a data field from the first data input device, the data field being in an inclusive range of O to 8 bytes, and transmit a packet to the first communication interface, the packet including information in addition to the identifier field and the data field.
Claim18 recites the method according to claim 1, further comprising: receiving via the second communication interface, meta data corresponding to the content data of the application.
Claim18 recites the method according to claim 12, further comprising: receiving via the second communication interface, meta data corresponding to the content data of the application.
Claim20 recites a  non-transitory computer readable storage medium having instruction stored therein that when executed by a processor cause the processor to implement a method for operating an in vehicle apparatus, the method comprising: providing, via a first communication interface, command information from the first data input device to control an application operation mode, the first communication interface connects to a first data input device over a first communication channel, the first communication channel including a gateway apparatus; 
in response to receiving command information from the first data input device, providing control information over a second communication channel via a second communication interface, the second communication interface connects to a second device over the second communication channel which provides content data of an application installed in the second device to the in-vehicle apparatus from the second device, the first communication channel being different than the second communication channel, and the second communication channel excluding the gateway apparatus, wherein the second device is a smart phone or a mobile music
 player; 







controlling, with circuitry, an operation of the application operation mode of the second device to play the application in the vehicle, and displaying, on a display disposed in the vehicle, information related to the application installed in the second device.
Claim20 recites a non-transitory computer readable storage medium having instruction
stored therein that when executed by a processor cause the processor to implement
a method for operating an in-vehicle apparatus, the method comprising:
providing, via a first communication interface, command information from the
first data input device to control an application operation mode, the first communication interface connects to a first data input device over a first communication channel, the first communication channel including a gateway apparatus;
in response to receiving command information from the first data input device,
providing control information over a second communication channel via a second
communication interface, the second communication interface connects to a second device over the second communication channel which provides content data of an application installed in the second device to the in-vehicle apparatus from the second device, the first communication channel having a different communication protocol than the second communication channel, and the second communication channel excluding the gateway apparatus, wherein the second 
device is a smart phone or a mobile music player; set equalization parameters for the in-vehicle apparatus based on the command information from the first data input device; in response to a failure of control while in the application operation mode of the second device, providing a notification of the failure;
controlling, with circuitry, an operation of the application operation mode of the
second device to play the application in the vehicle, and displaying, on a display disposed in the vehicle, information related to the
application installed in the second device.


Claims1-7, 10-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 7-8, 12-16, 19, 23of U.S. Patent No. 10,735,222 in view of Petricoin, JR et al US 8,086,368(hereinafter Petricoin).
The claims of the patent does not disclose wherein the second device is a smart phone or a mobile music player(Cln3 line44-51, MP3 player, iPod music player ); in response to a failure of control while in the application operation mode of the second device, provide a notification of the failure. Petricoin discloses in response to a failure of control while in the application operation mode of the second device, provide a notification of the failure (Cln4 line42-55,if a problem in a vehicle system or error condition is detected, a warning/error message generated to indicate the problem or error).It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to generate error/failure notification as in Petricoin  to alert  the user to take corrective action.
Petricoin does not disclose and Rathi discloses set equalization parameters for the in-vehicle apparatus based_on the command information from the first data input device ([0026],[0039], describes controlling various settings including equalizer using commands). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to perform setting equalizer using commands as in Rathi to allow the user to set a desired setting values including the equalizer.
Regarding claim19, the claims of the patent in view of Petricoin discloses a content playback system comprising: the in-vehicle apparatus of claim 1; wherein play back circuitry configured to play back the content data transmitted from the in-vehicle apparatus (Petricoin :Cln3 line44-51). 

Patent No. 10,735,222
Application No.17/564,207
Claim1 recites an in-vehicle apparatus, comprising: 
a display disposed in a vehicle; a first communication interface that connects to a first data input device over a first communication channel, the first communication channel including a gateway apparatus; 
a second communication interface that connects to a second device over a second communication channel that provides streaming content to the in-vehicle apparatus from the second device, the first communication channel being different that the second communication channel, and the second communication channel excluding the gateway apparatus; 




and circuitry configured to provide, via the first communication channel, command information from the first data input device to control a content streaming mode, and in response to receiving command information from the first data input device, provide control information over the second communication channel that controls an operation of the content streaming mode of the second device for playing the content in the vehicle
Claim1 recites an in-vehicle apparatus, comprising:
a display disposed in a vehicle;
a first communication interface that connects to a first data input device over a first communication channel, the first 
communication channel including a gateway
apparatus;
a second communication interface that connects to a second device over a
second communication channel that provides content data of an application installed in the second device to the in-vehicle apparatus from the second device, the first
communication channel having a different communication protocol than the second
communication channel, and the second communication channel excluding the
gateway apparatus, wherein the second device is a smart phone or a mobile music
player; 
and circuitry configured to provide, via the first communication channel, command information from the first data input device to control an application operation mode, in response to receiving command information from the first data input device, provide control information over the second 
communication channel that controls an
operation of the application operation mode of the second device for playing the
application in the vehicle, set equalization 
parameters for the in-vehicle apparatus based on the command information from the first data input device; and in response to  a failure of control while in the application operation mode of the second device, provide a notification of the failure, 
and display, on the display, information related to the application installed in the
second device.
Claim2 recites the in-vehicle apparatus according to claim 1, wherein the first communication interface is configured to communicate over a Controller Area Network (CAN).
Claim2 recites he in-vehicle apparatus according to claim 1, wherein the first
communication interface is configured to communicate over a Controller Area Network
(CAN).
Claim3 recites the in-vehicle apparatus according to claim 1, wherein the second communication interface is configured to provide the streaming content over one of Bluetooth or a Universal Serial Bus (USB).
Claim3 recites the in-vehicle apparatus according to claim 1, wherein the second
communication interface is configured to provide the content data of the application
over one of Bluetooth or a Universal Serial Bus (USB).
Claim4 recites the in-vehicle apparatus according to claim 1, wherein the command information is issued in response to a user input operation.
Claim4 recites the in-vehicle apparatus according to claim 1, wherein the command
information is issued in response to a user input operation.
Claim5 recites the in-vehicle apparatus according to claim 4, wherein the user input operation includes actuation of at least one a button or a dial.
Claim5 recites the in-vehicle apparatus according to claim 4, wherein the user input
operation includes actuation of at least one a button or a dial.
Claim7 recites the in-vehicle apparatus according to claim 1, further comprising the gateway apparatus, wherein the gateway apparatus is configured to receive data in an identifier field and a data field from the first data input device, the data field being in an inclusive range of 0 to 8 bytes, and transmit a packet to the first communication interface, the packet including information in addition to the identifier field and the data field.
Claim6 recites he in-vehicle apparatus according to claim 1, further comprising the
gateway apparatus, wherein the gateway 
apparatus is configured to receive data in an identifier field and a data field from the first data input device, the data field being in an inclusive range of 0 to 8 bytes, and transmit a packet to the first communication interface, the packet including information in addition to the identifier field and the data field.
Claim8 recites the in-vehicle apparatus according to claim 1, wherein the second communication interface is further configured to receive meta data corresponding to the streaming content.
Claim7 recites the in-vehicle apparatus according to claim 1, wherein the second
communication interface is further 
configured to receive meta data corresponding to the content data of the application.
Claim1 recites an in vehicle apparatus, comprising:…
A first data input device; second device….
Claim10 recites an in-vehicle information processing system, comprising: the in-vehicle apparatus of claim 1; the first data input device; and the second device.
Claim1 recites an in vehicle apparatus, comprising:…
A first data input device; second device.
Claim11 recites a vehicle comprising: the in-vehicle apparatus of claim 1; and the first data input device.
Claim12 recites a method for operating an in-vehicle apparatus, comprising: 
controlling a content streaming mode, including receiving command information from a first data input device to a first communication interface, sending the command information from the first communication interface over a first communication channel, the first communication channel including a gateway apparatus, and 
in response to receiving the command information, causing circuitry to control the content streaming mode of the in vehicle apparatus; providing streaming content from a second device to the circuitry via a second communication interface and a second communication channel, the first communication channel being different that the second communication channel, and the second communication channel excluding the gateway apparatus; in response to receiving the command information from the first data input device, providing control information over the second communication channel and 










controlling an operation of the content 
streaming mode of the second device for 
playing the streaming content in the vehicle; 
and displaying on a display information related to the streaming content.
Claim12 recites a method for operating an in-vehicle apparatus, comprising:
providing, via a first communication interface, command information from the
first data input device to control an application operation mode, the first communication interface connects to a first data input device over a first communication channel, the first communication channel 
including a gateway apparatus;

in response to receiving command information from the first data input device,
providing control information over a second communication channel via a second communication interface, the second communication interface connects to a second device over the second communication channel which provides content data of an application installed in the second device to the in-vehicle apparatus from the second device, the first communication channel having a different communication protocol than the second communication channel, and the second communication channel excluding the gateway apparatus, wherein the second device is a smart phone or a mobile music player; set equalization parameters for the in-vehicle apparatus based on the
command information from the first data input device; in response to a failure of control while in the application operation mode of the second device, providing a notification of the failure;
controlling, with circuitry, an operation of the application operation mode of the second device to play the application in the vehicle, and displaying, on a display disposed in the vehicle, information related to the
application installed in the second device.
Claim13 recites the method according to claim 12, wherein the first communication interface is configured to communicate over a Controller Area Network (CAN).
Claim13 recites the method according to claim 12, wherein the first communication
interface is configured to communicate over a Controller Area Network (CAN).
Claim14 recites the method according to claim 12, wherein the second communication interface is configured to provide the streaming content over one of Bluetooth or a Universal Serial Bus (USB).
Claim14 recites the method according to claim 12, wherein the second device provides
the content data of the application over one of Bluetooth or a Universal Serial Bus (USB).
Claim15 recites the method according to claim 12, wherein the command information is issued in response to a user input operation.
Claim15 recites the method according to claim 12, wherein the command information is issued in response to a user input operation.
Claim16 recites the method according to claim 15, wherein the user input operation includes actuation of at least one a button or a dial.
Claim16 recites the method according to claim 15, wherein the user input operation
includes actuating at least one of a button or a dial.
Claim18 recites the method according to claim 12, further comprising the gateway apparatus, wherein the gateway apparatus is configured to receive from the first data input device an identifier field and a data field, the data field being in an inclusive range of 0 to 8 bytes, and transmit a packet to the first communication interface, the packet including information in addition to the identifier field and the data field
Claim17 recites the method according to claim 12, further comprising receiving at
the gateway apparatus data in an identifier field and a data field from the first data input device, the data field being in an inclusive range of O to 8 bytes, and transmit a packet to the first communication interface, the packet including information in addition to the identifier field and the data field.
Claim19 recites the method according to claim 12, wherein the second communication interface is further configured to receive meta data corresponding to the streaming content.
Claim18 recites the method according to claim 12, further comprising: receiving via the second communication interface, meta data corresponding to the content data of the application.
Claim23 recites a non-transitory computer-readable medium having stored thereon computer-executable instructions that, when executed by a computer, cause the computer to execute a method, the method comprising: 
controlling a content streaming mode, including receiving command information from a first data input device to a first communication interface, sending the command information from the first communication interface over a first communication channel, the first communication channel including a gateway apparatus, 
in response to receiving the command information, causing circuitry to control the content streaming mode of the in vehicle apparatus; providing streaming content from a second device to the circuitry via a second communication interface and a second communication channel, the first communication channel being different that the second communication channel, and the second communication channel excluding the gateway apparatus; in response to receiving the command information from the first data input device, providing control information over the second communication channel and









controlling an operation of the content streaming mode of the second device for playing the streaming content in the vehicle; and displaying on a display information related to the streaming content.
Claim20 recites a non-transitory computer readable storage medium having instruction stored therein that when executed by a 
processor cause the processor to implement
a method for operating an in-vehicle apparatus, the method comprising:
providing, via a first communication interface, command information from the
first data input device to control an application operation mode, the first communication interface connects to a first data input device over a first communication channel, the first communication channel including a gateway apparatus;

in response to receiving command information from the first data input device,
providing control information over a second communication channel via a second
communication interface, the second communication interface connects to a second device over the second communication channel which provides content data of an application installed in the second device to the in-vehicle apparatus from the second device, the first communication channel having a different communication protocol than the second communication channel, and the second communication channel excluding the gateway apparatus, wherein the second 
device is a smart phone or a mobile music player; set equalization parameters for the in-vehicle apparatus based on the
command information from the first data input device; in response to a failure of control while in the application operation mode of the second device, providing a notification of the failure;
controlling, with circuitry, an operation of the application operation mode of the
second device to play the application in the vehicle, and displaying, on a display disposed in the vehicle, information related to the
application installed in the second device.


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIRUMSEW WENDMAGEGN whose telephone number is (571)270-1118. The examiner can normally be reached 9:00-7:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Tran can be reached on (571) 272-7382. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GIRUMSEW WENDMAGEGN
Primary Examiner
Art Unit 2484



/GIRUMSEW WENDMAGEGN/Primary Examiner, Art Unit 2484